Title: From George Washington to William Fitzhugh, 21 May 1785
From: Washington, George
To: Fitzhugh, William



Dr Sir,
Mt Vernon 21st May 1785.

Mr Boulton delivered me your letter of the 13th, last evening; I thank you for sending him to me. I have agreed with him to finish my large room, & to do some other work; & have no doubt from the character given of him by you, that he will answer my purposes, as he has no one now to lead him into temptation, and will be far removed from improper associates, unless he is at much pains to hunt them: it may therefore be expected that he will avoid the rock he has split upon lately.
I thank you sincerely my good Sir, for the offer of such of your imported articles as you have not an immediate call for; and will take any proportion which will be most convenient for you to share, of the Spirit of Turpentine—oil & paints of all sorts—Lead—Sash line & pullies—of the different sorts & sizes of nails, as also the two plate brass Locks, if Mr Boulton upon examination, shall think they will answer my room—& of the Glass 8 by 10. The large kind of glass does not suit my sashes (which are all made)—& a marble slab (indeed two) I am already provided with.
I have promised to send my waggon (a cover’d one with lock & key) to Colo. Plater’s, or some landing above, for Mr Boulton’s tools: all, or such part of the articles as I have enumerated & you can spare, & the waggon can bring in addition to the Tools, may accompany them; & the cost & charges of them shall be paid to your order. Mrs Washington & the family join me in offering respectful compliments to, & best wishes for you & your Lady, & with very great esteem & regard, I am Dr Sir &c.

G: Washington


P.S. ’Ere this, I was in hopes of having had it in my power to have offered the service of a Jack, or two, of the first race in Spain, to some of your mares, if you should be inclined to breed

mules—but they are not yet arrived—another year, & I shall be happy to do this. G. W——n

